Citation Nr: 0606850	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  01-10 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of L4, L5-S1.

4.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of L4, L5-S1, after August 7, 2004.

5.  Entitlement to a rating in excess of 20 percent for 
radiculopathy of the left lower extremity, secondary to 
degenerative disc disease.

6.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches without aura.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1971 
and from June 1982 to October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
service connection for knee and ankle disabilities, and 
granted service connection for degenerative disc disease of 
the lumbosacral spine and migraine headaches.  

The issues of entitlement to increased evaluations are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The veteran will be notified if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran's right knee disability was first manifested 
after service and has not been medically related to his 
service. 

2.  The veteran's right ankle disability was first manifested 
after service and has not been medically related to his 
service. 

CONCLUSIONS OF LAW

1.  The veteran's right knee disability was not incurred or 
aggravated in his active duty service; nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The veteran's right ankle disability was not incurred or 
aggravated in his active duty service; nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issues on appeal arise from original 
claims for service connection.  In this context, the Board 
notes that a substantially complete application was received 
in December 1997 and adjudicated in September 2000, prior to 
the enactment of the VCAA.  However, during the course of the 
appeal, in April 2004, the AMC provided notice to the veteran 
regarding the VA's duties to notify and to assist.  
Specifically, the AMC notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to the claim.  
In June 2005, the AMC readjudicated the claim based on all 
the evidence, without taint from prior adjudications.  
Therefore, the Board finds no prejudice in the fact that the 
initial AOJ denial pre-dated VCAA-compliant notice.  
Accordingly, the Board finds that the content and timing of 
the April 2004 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claims for benefits.  The veteran's 
service medical records have been associated with the claims 
file.  He also has been medically examined in conjunction 
with his service connection claims, and opinions have been 
rendered as to the etiologies of his disorders.  While the 
veteran has indicated that he receives treatment at VA 
Healthcare Center in Orlando, he has not alleged that 
alternative opinions have been offered as to a nexus to his 
service.  As that is the critical issue in this case, the 
Board finds that a remand is not appropriate. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  The Board 
concludes that VA has satisfied its duties to inform and 
assist the veteran.

Service Connection

The veteran contends that he is entitled to service 
connection for disorders of the right knee and right ankle.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The nexus requirement may be satisfied by evidence that a 
chronic disease (here, arthritis) subject to presumptive 
service connection manifested itself to a compensable degree 
within one year of separation from service.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 



Right Knee

Service medical records from both of the veteran's periods of 
service are of record.  The veteran's December 1966 
enlistment examination and April 1971 separation examination 
are negative for any pathology of the right knee.  On his 
report of medical history at separation in 1971, he 
specifically denied a trick or locked knee, as well as any 
bone or joint deformity.  Referable to the veteran's second 
period of service, his January 1982 enlistment does not note 
any diagnosis regarding, or treatment of, the right knee.  In 
May 1990, the veteran did report to sick call with complaints 
of pain from a blunt trauma to the right knee several days 
prior.  On examination, there was no edema or point 
tenderness.  The impression was a contusion.   The veteran's 
September 1997 separation examination notes no pathology with 
respect to the right knee.  Also, the veteran again 
specifically denied a trick or locked knee, or any bone or 
joint deformity.

On separation from his last period of service, the veteran 
initiated claims of service connection to include one for the 
right knee.  He underwent VA orthopedic examination in 
January 1998.  He indicated at that time that he had knee 
pain, but no precipitating injuries.  Examination revealed no 
medial or lateral joint line tenderness.  McMurray's test was 
negative, indicating no meniscus injury.  The knee was stable 
to both varus and valgus stress.  The veteran had full range 
of motion.  X-ray studies revealed no evidence of significant 
osseous abnormalities.  The diagnosis was pes anserinus 
tendonitis. 

In August 2004, the veteran underwent further VA examination.  
He reported an occasional dull aching pain.  Examination 
revealed mild crepitus and full extension and flexion with 
minimal difficulty.  The knee was stable.  X-ray showed 
moderate narrowing of the knee joint space, and minimal 
osteophytic and degenerative spurring.  

In June 2005, a VA physician again examined the veteran.  The 
veteran reported infrequent retropatellar discomfort with 
repetitive action motion and stooping or climbing.  On exam, 
he had minimally limited range of motion with some pain on 
palpation.  There was no medial or lateral collateral 
ligament laxity to varus-valgus stress.  X-ray again 
demonstrated tiny spurring.  The diagnosis was right knee, 
minimal patellofemoral syndrome.  With respect to a nexus to 
service, the physician opined that it was not likely related 
to his service, as there was no documentation of this type of 
injury to the right knee in the veteran's service medical 
records.  

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

In this case, the Board notes that the June 2005 opinion is 
the only competent medical opinion of record on the issue of 
etiology of the veteran's right knee syndrome, and argues 
against a medical nexus between the veteran's service and his 
current disability.  The examiner reviewed the claims file, 
stated an opinion, and provided support for that opinion.  
For these reasons, the Board finds it to be credible.  

Absent evidence to the contrary, the Board is not in a 
position to question the sole competent medical opinion of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board concludes, therefore, that the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt provision does not apply.  Service 
connection on a direct basis is not warranted.

With respect to presumptive service connection for arthritis, 
the first documented diagnosis is in August 2004.  Thus, the 
record fails to establish that arthritis became manifest 
within one year of the veteran's separation from service, 
that is, by October of 1998.  Therefore, presumptive service 
connection is not warranted in this case, and the veteran's 
claim regarding his right knee is denied.

Right Ankle

The veteran's service medical records are negative for any 
treatment for, or diagnosis of, a right ankle disability.  
While the veteran frequently had complaints regarding his 
left ankle, there are no notations for the right ankle.  At 
both separation examinations, in April 1971 and September 
1997, the veteran specifically denied foot trouble or bone or 
joint deformity.  Objective examinations revealed no 
disorders referable to the right ankle.  

After separation, the first and only time the veteran 
underwent VA examination of the right ankle was in June 2005.  
The veteran's ankle showed no swelling or tenderness, nor was 
laxity evident.  Range of motion was minimally limited.  X-
rays showed tiny spurs from the anterior and posterior margin 
of the tibia.  The diagnosis was right ankle arthritis.  The 
physician reviewed the veteran's service medical records, 
noted that there had been no sick call visits for right ankle 
pain, and opined that since there was no documentation in the 
service medical records of this type of injury, it was not 
likely related to service.  

The Board notes that this is the only opinion of record 
referable to the etiology of the veteran's right ankle 
disorder.  A physician rendered it after reviewing the 
veteran's claims file, to include his service medical 
records.  He offered a reason for his opinion.  Thus, the 
Board finds it to be credible.  As above, absent evidence to 
the contrary, the Board cannot question the sole credible 
medical opinion of record.  See Colvin v. Derwinski, supra.  
The Board concludes that the preponderance of the evidence is 
against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Service connection on a 
direct basis is not warranted.

Because the veteran has a diagnosis of arthritis, the Board 
directs its attention to whether presumptive service 
connection for a chronic disability is warranted.  In this 
case, the diagnosis was rendered in June 2005, more than one 
year from the veteran's separation from service.  Thus, 
presumptive service connection is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.


REMAND

The veteran is seeking increased evaluations for his service-
connected disabilities.  In determining the appropriate 
rating, it is essential that each disability be viewed in 
relation to his history.  See 38 C.F.R. § 4.1 (2005); see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Additionally, the duty to assist includes obtaining records 
in the custody of federal agencies, to include VA.  See 
38 C.F.R. § 3.159 (2005).  In this case, the veteran has 
indicated that he receives regular medical treatment for his 
service-connected disabilities from VA Healthcare Center in 
Orlando, Florida.  However, only one outpatient clinical 
record is in the file.  Thus, an effort should be made to 
retrieve these records.  

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1. Records of treatment should be obtained from the 
VA Healthcare Center in Orlando, Florida, for the 
period from December 1997 to the present.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determinations 
remain unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


